680 F.2d 1120
James WHITAKER, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 81-1255.
United States Court of Appeals,Sixth Circuit.
Argued April 12, 1982.Decided June 17, 1982.

David W. Sinclair, Detroit, Mich., for plaintiff-appellant.
Richard A. Rossman, U. S. Atty., Mark R. Werder, Asst. U. S. Atty., Ellen Christensen, Detroit, Mich., for defendant-appellee.
Before EDWARDS, Chief Judge, MARTIN, Circuit Judge, and TUTTLE,* Senior Circuit Judge.
PER CURIAM.


1
On receipt and consideration of plaintiff's appeal of denial of disability benefits, we find from the record support for the Secretary's conclusion that the several physical problems from which plaintiff was suffering are not such as to deprive him of substantial capacity to perform sedentary work.


2
This case was remanded by the District Court for the Secretary to give further consideration to plaintiff's mental and emotional impairments.  The record adduced at the second hearing, as a result of psychiatric or psychologic examinations, was considered by the Administrative Law Judge to warrant the conclusion that plaintiff was not disabled and could engage in a range of sedentary activity.


3
On review of the record, we find substantial evidence to support the conclusion above as adopted by the Secretary and the District Court.  Dr. Al-Najjar's report constitutes substantial evidence in this regard.


4
The judgment of the District Court is affirmed.



*
 Honorable Elbert P. Tuttle, Senior Judge, U. S. Court of Appeals for the Eleventh Circuit, sitting by designation